Case 1:20-cv-00890-HYJ-RSK ECF No. 17, PageID.55 Filed 05/27/21 Page 1 of 3




                             UNITED STATES DISTRICT COURT
                             WESTERN DISTRICT OF MICHIGAN
                                  SOUTHERN DIVISION


 ALLEN WEGENER,

        Plaintiff,
                                                            Case No. 1:20-cv-890
 v.
                                                            Hon. Hala Y. Jarbou
 U.S. DEPARTMENT OF EDUCATION,

       Defendant.
 _______________________________________/

                                             ORDER

       This is a pro se action claiming fraud under 8 U.S.C. § 1324c. On April 27, 2021, the

magistrate judge entered a report and recommendation (R&R) recommending that the Court

(1) deny Plaintiff’s motion for a jury trial and for a default judgment and (2) grant Defendant’s

motion to dismiss (R&R, ECF No. 15). Plaintiff has responded to the R&R with a renewed motion

for a jury trial and for a default judgment (ECF No. 16).

       Under 28 U.S.C. § 636(b)(1) and Rule 72 of the Federal Rules of Civil Procedure, the Court

must conduct de novo review of those portions of the R&R to which objections have been made.

Specifically, the Rules provide that:

       The district judge must determine de novo any part of the magistrate judge’s
       disposition that has been properly objected to. The district judge may accept, reject,
       or modify the recommended disposition; receive further evidence; or return the
       matter to the magistrate judge with instructions.

Fed. R. Civ. P. 72(b)(3).

       Plaintiff does not identify any error in the R&R and the Court discerns none. For the

reasons discussed in the R&R, Plaintiff waived his opposition to dismissal and his complaint fails
Case 1:20-cv-00890-HYJ-RSK ECF No. 17, PageID.56 Filed 05/27/21 Page 2 of 3




to state a claim. Accordingly, he is not entitled to a jury trial. Moreover, as explained in the R&R,

he is not entitled to a default judgment because Defendant properly responded to his complaint.

       Plaintiff alludes to the possibility of filing an amended complaint; however, it is not clear

what amendments he would make that would save his action from dismissal. Plaintiff asserts that

he has been the victim of identity theft because someone is using a “similar” social security number

to “defraud him from his student loans.” (Pl.’s Mot., ECF No. 16, PageID.52.) But Plaintiff does

not explain how or why the actions of a third party would give Plaintiff a right to relief from the

United States Department of Education.

       Plaintiff refers to the Identity Theft and Assumption Deterrence Act, 18 U.S.C. § 1028, but

that act is a criminal statute. It does not give Plaintiff a personal right to relief. Moreover, as a

private citizen, Plaintiff “lacks a judicially cognizable interest in the [criminal] prosecution or

nonprosecution of another.” Diamond v. Charles, 476 U.S. 54, 64 (1986). In other words, he lacks

the authority to enforce criminal statutes or to compel others to do so.

       Plaintiff states, without factual support, that Defendant is aware of the identity theft and

that he “wants to know why it is taking the Defendant[] so long to decide what to do about this

situation” (id.); however, not every dispute gives rise to a cognizable claim.          Without an

identifiable claim against Defendant, Plaintiff cannot proceed with this lawsuit.

       Accordingly,

       IT IS ORDERED that the R&R (ECF No. 15) is APPROVED and ADOPTED as the

opinion of the Court.

       IT IS FURTHER ORDERED that Plaintiff’s motion for a jury trial and for a default

judgment (ECF No. 14) is DENIED.




                                                 2
Case 1:20-cv-00890-HYJ-RSK ECF No. 17, PageID.57 Filed 05/27/21 Page 3 of 3




      IT IS FURTHER ORDERED that Plaintiff’s renewed motion for a jury trial and for a

default judgment (ECF No. 16) is DENIED.

      IT IS FURTHER ORDERED that Defendant’s motion to dismiss (ECF No. 9) is

GRANTED for the reasons set forth in the R&R.

      A judgment will enter in accordance with this Order.



 Dated:   May 27, 2021                             /s/ Hala Y. Jarbou
                                                  HALA Y. JARBOU
                                                  UNITED STATES DISTRICT JUDGE




                                              3
